Citation Nr: 1616101	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  09-47 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left eye disability, to include as secondary to chemical exposure.

2.  Entitlement to service connection for bilateral hearing loss.
 
3.  Entitlement to service connection for memory loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 1981 to August 1992.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a July 2009 rating decision of the VA Regional Office (RO), located in Waco, Texas.

The issue of entitlement to service connection for bilateral hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent evidence of record (the best evidence) shows that the Veteran does not have current diagnoses of a left eye disability or memory loss.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left eye disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for service connection for memory loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service. 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2015). 

Service connection for certain chronic diseases, including cardiovascular-renal disease (to include any combination involvement of the type of arteriosclerosis, nephritis, and organic heart disease), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2015). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran asserts that he has a left eye disability and memory loss as a result of his active service.

The Veteran's existing STRs do not show any complaints of or treatment for memory loss.  In 1985, the Veteran was treated for getting chlorobromomenthane in the eyes, and was treated with eye irrigation.  The Veteran also had a corneal stain, which was reported as negative.  There were no significant sequella to his reported eye issues.    

Importantly, the Veteran's post-service medical records show no complaints of, treatment for, or diagnosis of a left eye disability or memory loss.  See June 1983 general VA examination.

The July 2014 VA examiner noted that the Veteran had an in-service superficial eye injury to both eyes.  The examiner noted that there was a small growth in the Veteran's right eye, and a small superficial scar on the Veteran's left eye that was consistent with the removal of a foreign body from the eye about 10 years prior.  The Veteran noted that he has been experiencing dry eyes for about two to three months, for which the examiner prescribed him eye drops.  

The examiner noted that the Veteran's corrected vision was excellent, he had arcus (grey arc around the cornea) in both eyes which was a normal consequence of aging, and a mild reduction of tears, which was also normal for his ageing.  

The examiner opined that the right eye right pterygium was not related to the in-service eye injury, but was rather the result of a windy, duty environment.  

The examiner finally opined that the Veteran "had no active ocular disease [...] in either eye at this time."

In October 2013, the Veteran underwent a VA psychiatric examination.  The Veteran (and his wife, who was present), denied any symptoms of moderate to severe memory loss.  

The Veteran's memory seemed intact.  

The Veteran scored normal on a cognitive screening assessment.  The Veteran denied any psychiatric issues or any substance abuse problems.  The examiner opined that the Veteran did not meet any DSM-IV criteria for any mental health or cognitive disorders.  The examiner noted that the mild memory problems of which the Veteran (and his wife) complained were representative of normal cognitive experiences, and that the Veteran's both personal and occupational functioning was not at all affected by any memory issues.              

In other words, multiple VA examiners have found that the Veteran does not have a left eye disability or a memory disorder. 

As such, the Veteran's claims for service connection for a left eye disability and memory loss fail.  While there is some evidence supportive of the Veteran's claim (acute eye issues in active service; some alleged memory loss), the best evidence of record shows that the Veteran does not have a current diagnosis of a left eye disability or memory loss.  In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claims for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
  
The Board has considered whether the Veteran experienced a left eye disability or memory loss at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of a left eye disability or memory loss at any time during the pendency of this appeal (2009-on).  The Veteran also has not identified or submitted any competent evidence, to include a medical opinion diagnosing the disorders, or a medical nexus, relating his claimed left eye disability or memory loss to active service.   

Because the Veteran does not currently experience a left eye disability or memory loss, it is unnecessary for the Board to consider in detail whether the disorders are related to his active.  Since the Veteran does not experience any disorders, there is nothing to service-connect.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).    

Accordingly, service connection for a left eye disability or memory loss is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis of a disability.  See 38 C.F.R. § 3.303 (2015); see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.

The Board has considered the Veteran's lay statements in support of his claims.  In multiple written statements, the Veteran related that he believed that he had a left eye disability and memory loss, and that they were related to his active service.
Although laypersons are competent to provide opinions on some medical issues, as to the specific issues in this case, diagnosing a current eye disability and memory loss and their etiologies, these issues fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, the Veteran has not been shown to possess the medical expertise to diagnose a left eye disability or memory loss and their etiologies.  The claims file does not contain any medical examinations definitively diagnosing the Veteran with a left eye disability or memory loss, or linking his self-reported symptoms to his active service.  In sum, there is no evidence, medical or otherwise, to support the Veteran's statements.  Thus, as previously stated, the medical evidence of record is only against the Veteran's service connection claims.

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims of entitlement to service connection for a left eye disability and memory loss, that doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014).  The claims of entitlement to service connection for a left eye disability and memory loss are denied.

ORDER

Entitlement to service connection for a left eye disability, to include as secondary to chemical exposure, is denied.

Entitlement to service connection for memory loss is denied.


REMAND

The July 2014 VA examiner diagnosed the Veteran with sensioneural hearing loss.  The examiner stated that she could not express an opinion as to whether they Veteran's bilateral hearing loss was related to his active service, as the Veteran's service treatment records (STRs) do not contain any active duty audiograms.  

That is not the case, as the Veteran's STRs do contain a March 1981 audiogram.   As such, a remand is required for an addendum opinion. 

In addition, the Veteran's STRs appear to be incomplete, and do not contain a separation examination.  On remand, the AOJ must attempt to obtain any missing service treatment records, and especially the separation examination. 

In order to expedite this case, the Veteran's representative (and/or the Veteran), is asked to obtain these records herself/himself and inform the AOJ that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case promptly.

Given the evidence outlined above, the file should be returned to the July 2015 VA examiner, if available, in order to obtain an addendum opinion clarifying her statements regarding the etiology of the Veteran's bilateral hearing disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding service treatment records (STRs) pertaining to the Veteran's active service, and particularly the Veteran's separation examination.  Associate them with the claims file.  Document all efforts to obtain the Veteran's STRs in the claims file.  VA must exhaust all efforts to attempt to obtain the said records.

In order to expedite this case, the Veteran's representative (and/or the Veteran), is asked to obtain these records herself/himself and inform the AOJ that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case promptly.

2. Then, return the claims file to the examiner who conducted the July 2015 VA bilateral hearing disability examination for an addendum opinion, if available.  A complete and detailed rationale should be given for all opinions and conclusions expressed.  The examiner should once again review the claims file and provide an addendum opinion clarifying if it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing disability was caused or aggravated (made worse by) by his active service.

3. Readjudicate the claim.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case, and allow an appropriate opportunity to respond.  Then, return the matter to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN. J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


